Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites the limitation "the skin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 16 recites the limitation "the skin" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-13 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Eisenhardt et al (US 2011/0112384).

As to claims 11, 15 and 16, Eisenhardt discloses a device adapted for receiving a substance from the skin and/or from beneath the skin of a subject, and/or for delivering a substance to the skin and/or to a location beneath the skin of a subject (device 120 including magazines 136, Par.85-87 and insulin pen par.96, Fig.1-6), the device comprising: 
a substance transfer component, wherein the substance transfer component comprises a plurality of microneedles (lancets 134, par.85-92, fig.1-6) mounted on a rotatable structure (drum magazine 136, par.87, fig.1-6); 
a scanner (second interface 150 and identifier 140, Par.88-92, par.100 and par.107, Fig.2-6);
and an activator (tensioning means, such as, tensioning knob 128 with release knob 130 and controller 114, par.86, fig.1) constructed and arranged to insert one or 

As to claim 12, Eisenhardt discloses the device, wherein the scanner is able (the Examiner respectfully notes: it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.) to detect radio waves (radio waves, as waves 142 between 150 and 140, Par.11, end of Par.88, end of Par.92 and Par.108, Fig-5).

As to claim 13, Eisenhardt discloses the device, wherein the scanner is an optical scanner (blood sugar measuring devices involve batch specific information being transmitted to the unit's measuring device from a test carrier optically or by means of wireless electronics, par.18).

As to claim 17, Eisenhardt discloses the device, wherein the rotatable structure can be removed from the device without tools or breakage (magazine 136 once in the uninstalled state and once in the state which has been inserted into the lancing device 124, the operation of insertion being denoted symbolically in FIG. 1 by the arrow 138, par.87, as best seen in fig.1).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenhardt et al (US 2011/0112384), in view of Pickup et al (US 2003/0065294).

As to claims 1-3, Eisenhardt discloses a method of delivering and/or receiving fluid from a subject having skin (applying device 120 and lancets 134 to the skin of the subject, par.85-92), comprising: providing a device (device 110 including measuring device 112, invasive unit 120 and magazines 136, Par.85-87 and insulin pen, par.96, Fig.1-6) for application to the skin of a subject (Par.85-92), the device adapted to deliver and/or receive fluid to or from the subject (lancets 134 are able to deliver and/or receive fluid from the subject, par.84 and par.91);
exposing the device to a scannable target (second interface 150 in measuring device 112 can be used to request information, which is stored in identifiers 140 of the invasive unit 120, then can therefore be used by the central control unit 114 to request information from said electronic identifiers 140, such as barcodes on lancets 134, Par.88-92 and end of par.100, Fig.2-6); and applying the device to the skin of a subject (applying device 120 and lancets 134 to the skin of the subject, par.85-92).

However Pickup disclose an analogous cutaneaously administration device (20, abstract, fig.1-5), comprising scannable targets that verifies the subject, wherein the scannable target is possessed and/or attached by the subject (optical sensor 48 to read patient identification, such as a bar code on a patient's hospital identification bracelet, with this patient information then being used by controller 100, par.77, fig.3).

As these types of scanners/identifiers are well known in the art, and since Pickup’s invention teaches the optical sensor can have a variety of use, such as, determine whether the storage/service member is in place, indicate to controller 100 whether ejection heads 40-46 are located over bare skin (par.52-53), so it would have been obvious to one having an ordinary skill in the art at the time of invention was made to configure interface 150 taught by Eisenhardt’s invention, to scan barcodes on subject’s wristbands, as taught by Pickup’s invention, in order to adjust the dosage and/or type of medication administered, to avoids accidentally administering the wrong medication to a patient and/or pierce the wrong patient, as taught by pickup’s invention (par.77).

As to claim 4, Eisenhardt discloses the method, wherein the scannable target comprises an RFID tag (RFID chip 178, Par.102-107, Fig.3).


As to claim 6, Eisenhardt discloses the method, wherein the second scannable target comprises a bar code (printed bar code 176, Par.103, Par.106 and Par.110, Fig.4).

As to claim 7, Eisenhardt discloses the method, wherein the scannable target comprises a 1-dimensional bar code (bar code 176 is one-dimensional barcode, Par.103, Par.106 and Par.110, as best seen in Fig.4).

As to claims 9 and 10, Eisenhardt discloses the method, wherein the device comprises a substance transfer component for delivering and/or receiving fluid to or from the subject, and the substance transfer component comprises one or more microneedles (lancets 134, Par.87, Fig.3-6).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenhardt et al (US 2011/0112384) and Pickup et al (US 2003/0065294), in further view of Hale et al (U.S 2009/0155838).

Eisenhardt/ Pickup combination discloses the invention substantially as claimed above, but failed to explicitly teach the scannable target comprises a two-dimensional bar code.


As these types of two-dimensional barcodes used to identify medical sampling devices are well-known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to substitute the one-dimensional barcode, taught by Eisenhardt/Pickup combination, with a two-dimensional barcode, as taught by Hale’s invention, without changing its respective function, in order to identify and remotely monitor a medical sample collection device and to not replicate a sample and/or a device, as taught by Hale’s invention (par.71).

17.	Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenhardt et al (US 2011/0112384), in view of Thuries et al (U.S 2008/0267537).

Eisenhardt discloses the invention substantially as claimed above, but failed to explicitly teach the scanner is able (the Examiner respectfully notes: it has been held that the recitation that an element is "capable of" performing a function is not a positive 
However Thuries discloses a scanning device in the same field of endeavor, where wherein the scanner is able to detect sound waves (the data collection device 10 may include separate dedicated processors for reading and processing matrix code symbols, RFID tags, acoustical tags, barcode symbols, other data carriers, and the like, as well as one or more processors for controlling operation of the data collection device 10, par.56).
As these types of scanner that are detecting sound waves emitted by acoustical tags are well-known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to substitute the RFID scanner taught by Eisenhardt’s invention, with the acoustic scanner/tag taught by Thuries’s invention, without changing its respective function, in order to scan and/or identify any type of devices, as taught by Thuries’s invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding Eisenhardt is not conceded properly prior art to the instant claims have been fully considered but they are not persuasive, because the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Freeman et al (US 2003/0083686) teaches a tissue penetration device, comprising an analyzer device with an optical scanner may be particularly useful in a clinical setting, where patient information may be recorded using scan codes on patients' wristbands or files (par.330).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.